 1   LAW OFFICE OF DALE K. GALIPO
     DALE K. GALIPO, SBN 144074
 2
     21800 Burbank Blvd., Suite 310
 3   Woodland Hills, CA 91367
     Telephone: (818) 347-3333
 4
     LAW OFFICE OF STEWART KATZ
 5
     STEWART KATZ, SBN 127425
 6   555 University Avenue, Suite 270
     Sacramento, California 95825
 7   Telephone: (916) 444-5678
 8
     Attorneys for Plaintiffs
 9   SIERRA RIVERA, individually and as successor in interest to JESSE ATTAWAY,
     Deceased; BOBBI ATTAWAY, individually and as successor in interest to JESSE
10   ATTAWAY, Deceased; JIM ATTAWAY, individually
11
                                   UNITED STATES DISTRICT COURT
12
                              EASTERN DISTRICT OF CALIFORNIA
13   SIERRA RIVERA, individually and as                        NO. 2:18-cv-00056 WBS EFB
14   successor in interest to JESSE ATTAWAY,
     Deceased; BOBBI ATTAWAY, individually                     ORDER GRANTING
15   and as successor in interest to JESSE                     CONTINUANCE OF THE
     ATTAWAY, Deceased; JIM ATTAWAY,                           PRETRIAL CONFERENCE
16   individually,
17                   Plaintiffs,
18           vs.

19   ANDREW CATER; BAO MAI; SCOTT
     JONES; and COUNTY OF SACRAMENTO,
20
                  Defendants.
21
     _____________________________________/
22
23            Based upon the Stipulation of the parties, the pretrial conference is continued to

24   November 12, 2019 at 1:30 p.m. Plaintiffs' pretrial statement shall be filed no later than

25   October 29, 2019. Defendants' pretrial statement shall be filed no later than November 5,

26   2019.

27           IT IS SO ORDERED.

28   Dated: October 16, 2019




     [PROPOSED] ORDER GRANTING CONTINUATION OF THE PRETRIAL CONFERENCE                             1
